IN THE UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH CAROLINA

Shonney Byrd,

Plaintiff,
Civil Action No. 511'7-2110-RMG
vs.

Nancy A. Berryhill, Acting
Commissioner of the Social Security
Administration, ORDER

Defendant.

\/\./\./\./\./\./\_/\./\/\./\_/\/

 

Plaintiff brought this action pursuant to 42 U.S.C. § 405 (g) to obtain relief from the final
decision of the Commissioner of the Social Security Administration denying her Disability
lnsurance Benefits (“DIB”) and Supplemental Security Income (“SSI”) under the Social Security
Act. ln accord with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 DSC, this matter was
referred to a United States Magistrate Judge for pretrial handling. The Magistrate Judge issued a
Report and Recommendation (“R & R”) on December 28, 2018, recommending that the
Commissioner’s decision be affirmed (Dkt. No. 17). Plaintiff filed objections to the R & R, and
the Commissioner filed a reply. (Dkt. Nos. 19, 21).

The Magistrate Judge makes only a recommendation to this Court. The recommendation
has no presumptive weight, and the responsibility to make a final determination remains with the
Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making a de novo
determination of those portions of the R & R to which specific objection has been made, and may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge. 28

U.S.C. § 636(b)(l).

The role of the federal judiciary in the administrative scheme of the Social Security Act is
a limited one. Section 405(g) of the Act provides that “[t]he findings of the Commissioner of
Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42
U.S.C. § 405(g). “Substantial evidence has been defined innumerable times as more than a
scintilla, but less than preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964).
This standard precludes de novo review of factual circumstances that substitutes the Court’s
findings for those of the Commissioner. Vitek v. Finch, 438 F.Zd 1157 (4th Cir. 1971).

Although the federal court’s review role is limited, “it does not follow, however, that the
findings of the administrative agency are mechanically accepted. The statutorily granted right of
review contemplates more than an uncritical rubber stamping of the administrative action.”
F lack v. Cohen, 413 F.Zd 278, 279 (4th Cir. 1969). “[T]he courts must not abdicate their
responsibility to give careful scrutiny to the whole record to assure that there is a sound
foundation for the [Commissioner’s] findings.” Vitek, 438 F.Zd at 1157-58.

Discussion

The Magistrate Judge, in a comprehensive and Well-reasoned R & R, addressed each of
the issues now the subject of Plaintiff` s objections and concluded that the Commissioner’s final
decision complied With controlling legal standards and was supported by substantial evidence.
The Administrative Law Judge (ALJ) Was presented evidence from criminal investigators
indicating that Plaintiff Was exaggerating her impairments and Was not as limited as she claimed.
The ALJ carefully weighed the conflicting evidence, after affording the Plaintiff opportunities to

rebut the offered testimony, and made critical credibility determinations The ALJ concluded

_2_

that Plaintiff, in fact, suffers from several severe orthopaedic impairments which place limits on
her ability to function in the workplace, but she retains the RFC to perform less than the full
scope of light work. After reviewing this voluminous record, the Court finds that there is
substantial evidence to support the decision of the Commissioner and the decision is otherwise in
compliance with controlling law. Under such circumstances, the Court is obligated to affirm the
decision of the Commissioner. Therefore, the Court ADOPTS the R & R of the Magistrate
Judge (Dkt. No. 17) as the order of this Court and AFFIRMS the decision of the Commissioner.

AND IT IS SO ORDERED.

Richard Mark`@er el
United States District Judge

 

February £, 2019
Charleston, South Carolina

